Citation Nr: 0118917	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder, (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.  

The veteran was previously denied service connection for PTSD 
in September and November 1999 rating actions.  The present 
appeal arises out of a December 2000 rating action in which 
the VA regional office (RO) again determined that service 
connection for PTSD was not warranted.  The veteran expressed 
his disagreement with this latest decision in February 2001, 
and after a statement of the case was issued, he perfected 
his appeal in March 2001, upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals).  The case has 
since been transferred to the Board of Veterans' Appeals 
(Board) in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
PTSD in September and November 1999 rating actions, from 
which no appeal was taken following proper notification. 

2.  The primary basis for the denial of service connection 
for PTSD was the absence of evidence corroborating any 
claimed in-service stressful events.   

3.  Evidence added to the record since 1999, includes a 
statement from an individual with whom the veteran served who 
recalled that the veteran was engaged in combat in Vietnam, 
despite the veteran's military specialty as a cook.  

4.  The evidence added to the record since 1999, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection.




CONCLUSION OF LAW

New and material evidence has been presented since the final 
1999 decisions by the RO, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000). 

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Moreau v. 
Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  See Fossie v. West, 12 Vet.App. 1, 6 
(1998), wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-service 
stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors."

A review of the record reflects that the veteran submitted 
his original application for service connection for PTSD, in 
November 1998.  In connection with that claim, a number of 
private and VA medical records dated in 1998, were associated 
with the claims file.  Among the diagnoses set out in these 
records was PTSD.  Not all of these records set forth a basis 
for concluding that the veteran has this disorder.  Of those 
that do, however, it is shown that this disability is 
considered to have been caused by the veteran's combat 
experiences in Vietnam.  

In reviewing the veteran's service records, the RO noted that 
the veteran had not been awarded any decoration for 
participation in combat, and that his military occupational 
specialty was that of a cook.  As such, it was determined 
that there was no competent evidence to corroborate the 
veteran's claimed stressors, and service connection for PTSD 
was denied in a September 1999 rating action.  Thereafter, 
the veteran submitted additional medical records and personal 
statements, but as these documents did not contain any 
further corroborating evidence of stressful events, the 
decision to deny service connection for PTSD was confirmed in 
a November 1999 rating action.  The veteran did not appeal 
these decisions within one year, and they became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the claims file since the RO's 
1999 decisions, includes a September 2000 statement from an 
individual who indicated he served with the veteran in 
Vietnam.  In this statement, this individual indicated that 
during the Tet Offensive by the North Vietnamese and Viet 
Cong in 1968, and particularly January and February of that 
year, unit cooks, like the veteran, were pressed into service 
to act as gunners and drivers as necessary to replace those 
that had been killed or wounded.  

Although standing alone, this statement does not conclusively 
demonstrate that the veteran was engaged in combat in 
Vietnam, when considered in light of other evidence that 
shows the veteran served in a cavalry unit in Vietnam during 
the 1968 Tet Offensive, it is reasonable to conclude that the 
veteran's military service may not have been confined to his 
role as a food handler, but may well have included the combat 
experiences he claims.  Accordingly, the Board finds that the 
September 2000 statement, which is presumed credible for 
purposes of reopening this claim, must be considered to bear 
directly and substantially upon the specific matter under 
consideration, and to be of such significance that it must be 
considered together with all the evidence to fairly decide 
the merits of the veteran's claim.  Accordingly, the Board 
concludes that the veteran has submitted evidence that is new 
and material, and the claim for service connection for PTSD 
is reopened.


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the appeal is granted.


REMAND

As indicated above, in this case, the veteran contends that 
he developed PTSD as a result of his experiences in service.  
The medical evidence associated with the claims file clearly 
establishes that the veteran has been diagnosed to have PTSD.  
Further, where any such record identifies the stressful 
events considered to be responsible for the onset of this 
disorder, it is the veteran's service experiences that are 
set forth, and in particular, his involvement in combat.  As 
observed by the RO, the veteran's military records reflect 
that he served as a cook in Vietnam, and there is no 
indication that he was awarded any citation for his 
participation in combat.  Nevertheless, the records also show 
that the unit to which the veteran was assigned in Vietnam as 
a cook, was a combat unit, the 1st Squadron, 4th Cavalry, of 
the First Infantry Division.  (The veteran's particular troop 
was the Headquarters and Headquarters Troop.)  Under these 
circumstances, the veteran may not have been as far removed 
from combat, as his military occupational specialty would 
otherwise suggest, particularly when his service in Vietnam 
coincided with the 1968 Tet Offensive.  Accordingly, it would 
be useful to obtain copies of any historical records relating 
to the activities of the 1/4 Cavalry Squadron between 
February 1967 and February 1968, and particularly, those as 
may relate to the activities of its headquarters and 
headquarters troop.  

Once it is determined what stressful events have or have not 
been verified, the veteran should undergo an examination for 
VA purposes to ascertain his appropriate psychiatric 
diagnosis, and in particular, whether or not the complete 
record supports a diagnosis of PTSD.   

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following 
action:  

1.  The RO should contact any appropriate agency, 
including the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna Rd., 
Suite 101, Springfield, VA 22150-3197, to attempt 
to verify the veteran's claimed stressors.  In 
particular, any documentation of combat activities 
of the 1st Squadron, 4th Cavalry, of the First 
Infantry Division, (and the Headquarters and 
Headquarters Troop of that squadron) during the 
period from February 1967 and February 1968, would 
be useful.  Copies of any records which are 
obtained should be associated with the claims file.  

2.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  

3.  After the preceding development has been 
accomplished, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination is to determine whether the complete 
record supports a diagnosis of PTSD.  If the 
veteran is found to have PTSD, the examining 
physician should describe the manner in which all 
criteria set forth in DSM-IV are met, and 
particularly determine whether the veteran's 
claimed stressor(s) from his military service are 
etiologically related to any current PTSD.  In this 
regard, the examining physician should specifically 
identify which stressor(s) are linked to any 
diagnosed PTSD, with reference to the stressor(s) 
determined by the RO to be established by the 
record.  All tests deemed necessary by the examiner 
must be conducted, and the clinical findings and 
reasoning which form the basis of the opinions 
requested should be clearly set forth.  In the 
event the examiner finds that the veteran does not 
have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of this law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for PTSD.  If that decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on 
appeal.  After a reasonable period of time in which 
to respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



